    Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of ACCENT DELIGHT              Case No. 16-mc-00125 (JMF)
INTERNATIONAL LTD. AND XITRANS
FINANCE LTD. for an Order Pursuant to 28
U.S.C. § 1782 to Conduct Discovery for Use in    *ORAL ARGUMENT REQUESTED*
Foreign Proceedings




SOTHEBY’S MEMORANDUM OF LAW IN OPPOSITION TO PETITIONERS’
MOTION FOR LEAVE TO USE PREVIOUSLY PRODUCED DOCUMENTS IN
  A UNITED STATES PROCEEDING AND IN SUPPORT OF ITS CROSS-
MOTION TO REQUIRE PETITIONERS TO RETURN THE DOCUMENTS TO
                        SOTHEBY’S




                                          ARNOLD & PORTER KAYE SCHOLER LLP

                                          250 West 55th Street
                                          New York, NY 10019-9710
                                          T: 212.836.8000
                                          F: 212.836.8689

                                          Attorneys for Respondent Sotheby’s, Inc.
      Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 2 of 16




                                             TABLE OF CONTENTS

BACKGROUND ................................................................................................................ 1

ARGUMENT ...................................................................................................................... 4

I.        PETITIONERS’ REQUEST TO USE § 1782 DISCOVERY TO SUE
          SOTHEBY’S IN THE UNITED STATES SHOULD NOT BE
          COUNTENANCED ................................................................................................ 4

          A.         Petitioners Are Abusing § 1782 in Seeking to Use, Now Against
                     Sotheby’s in the United States, the Documents They Obtained Solely
                     for Use in Foreign Proceedings Against Bouvier ....................................... 4

          B.         Petitioners Mischaracterize the Swiss Civil Suit in An Effort to
                     Undermine the Legitimacy of That Proceeding and Justify Their
                     Purported Need to File Suit Here ................................................................ 5

          C.         Petitioners Seek to Use § 1782 Discovery to Undermine An Ongoing
                     Swiss Civil Suit ........................................................................................... 9

II.       THE COURT SHOULD ORDER PETITIONERS TO RETURN THE
          DOCUMENTS THEY OBTAINED UNDER § 1782 TO SOTHEBY’S ............ 11

CONCLUSION ................................................................................................................. 13




                                                                i
     Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 3 of 16



                                        TABLE OF AUTHORITIES

                                                                                                                Page(s)

Cases

In re Accent Delight Int’l Ltd.,
    869 F.3d 121 (2d Cir. 2017)...............................................................................4, 11, 12

In re Accent Delight Int’l Ltd.,
    No. 16-MC-125, ECF No. 128 (S.D.N.Y. Dec. 22, 2017).............................................4

Brandi-Dohrn v. IKB Deutsche Industriebank AG,
   673 F.3d 76 (2d Cir. 2012).......................................................................................9, 11

In re Cathode Ray Tube (CRT) Antitrust Litig.,
    No. C-07-5944-SC, 2013 WL 183944 (N.D. Cal. Jan. 17, 2013)................................10

Nascimento v. Faria,
   600 Fed. App’x 811 (2d Cir. 2015)..........................................................................9, 10

In re WinNet R CJSC,
    No. 16-MC-484 (DLC), 2017 WL 1373918 (S.D.N.Y. Apr. 13, 2017) ........................9

International Cases

Rappo v. Accent Delight Int’l Ltd.,
   [2017] SGCA 27 (Sing.) ................................................................................................8




                                                            ii
    Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 4 of 16



       Respondent Sotheby’s, Inc. (“Sotheby’s”) respectfully submits this memorandum

(1) in opposition to the motion of Accent Delight International Ltd. and Xitrans Finance

Ltd. (“Petitioners”) for leave to use, in a new civil suit they have filed in the Southern

District of New York against Sotheby’s and its parent company (“Sotheby’s Delaware”),

discovery materials they obtained nearly two years ago from Sotheby’s; and (2) in

support of Sotheby’s request that the Court direct Petitioners to return to Sotheby’s (or

destroy) all documents produced by Sotheby’s to Petitioners in this proceeding.

                                     BACKGROUND

       In their latest application in this proceeding, Petitioners seek permission to use

the previously produced Sotheby’s documents—documents Petitioners obtained to use in

proceedings against Bouvier that were then-pending in Monaco, France, and Singapore—

in a new lawsuit Petitioners have filed in this Court against Sotheby’s and Sotheby’s

Delaware (the “SDNY Action”). Petitioners have already been granted permission by

this Court to use Sotheby’s documents in six foreign proceedings, two of which either are

(or would be) against Sotheby’s directly. As detailed below, Petitioners’ actions, legal

maneuvers, and deception now reveal in bright lights Petitioners’ intention to misuse §

1782 to get discovery for use against Sotheby’s. For the reasons stated herein, the Court

should deny Petitioners’ request to use Sotheby’s documents in a seventh proceeding.

       The Court is familiar with many of the facts that form the background to

Petitioners’ latest request. Sotheby’s produced the 972 documents at issue on November

16, 2016, pursuant to an agreement between Sotheby’s and Petitioners to narrow the

scope of the Sotheby’s production in exchange for Sotheby’s agreement not to oppose

Petitioners’ § 1782 application. ECF No. 153 (Declaration of Aimee Scillieri dated
     Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 5 of 16



March 13, 2018 (“Scillieri Decl.”)) ¶ 9.1 Sotheby’s made its document production

pursuant to the Court’s November 1, 2016 Protective Order, which limited use of any

discovery obtained by Petitioners to the specifically identified proceedings in Monaco,

France, and Singapore. See ECF No. 84 (Protective Order) ¶¶ 2.1, 5.1, 5.2. Petitioners

provided Sotheby’s document production to the Monegasque investigating magistrate

soon thereafter. See ECF No. 91 (Brief for Petitioners-Appellees) at 13, In re Accent

Delight Internat, No. 16-3655 (2d Cir. Feb. 23, 2017) (“Appellees promptly used

[Sotheby’s] documents by providing them to the Monaco magistrate.”). Petitioners also

subsequently provided that document production to investigating authorities in the French

and Swiss criminal proceedings against Bouvier. ECF No. 107 (Declaration of Daniel J.

Kornstein dated November 6, 2017 (“Kornstein Decl.”)) ¶ 11; Declaration of Marcus A.

Asner dated October 19, 2018 (“Asner Decl.”), Ex. A.

         On October 27, 2017, Petitioners notified Sotheby’s that it intended to bring suit

in the United Kingdom against Sotheby’s UK affiliate and one of its London-based

employees. ECF No. 101. Petitioners’ letter, which was filed with the Court and

delivered to Sotheby’s counsel via ECF, sought permission to use Sotheby’s document

production in that suit, and stated that the allegations in Petitioners’ contemplated

proceeding would be “that Sotheby’s UK and its agents aided and abetted Bouvier’s

fraud on Petitioners by, among other things, assisting Bouvier in misleading Petitioners

as to the true value of the masterpieces and working in concert with Bouvier to create

fraudulent records that lent credence to the artificially inflated prices Bouvier claimed to

Petitioners he was paying for the art.” Id. at 2.


1
 Unless otherwise specified, all docket references herein refer to In re Accent Delight International Ltd.,
Case No. 16-MC-125.




                                                      2
    Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 6 of 16



         On November 17, 2017, Sotheby’s, along with Intervenors Yves Bouvier and

MEI Invest Ltd. (“Intervenors”), filed with the Tribunal of First Instance of the Canton of

Geneva, Switzerland a notice of conciliation to initiate civil litigation against Petitioners

and related persons and entities (the “Swiss Civil Suit”). ECF No. 115-10 to -12

(Declaration of Daniel W. Levy dated November 20, 2017, Ex. J). Unlike Petitioners’

newly-filed SDNY Action, the Swiss Civil Suit includes all of the relevant parties to this

dispute: the relevant Sotheby’s parties; Dmitry Rybolovlev and related persons and

entities; and Bouvier and the relevant Bouvier-controlled companies. Id.

       Since its filing, Sotheby’s and Intervenors’ civil action in Switzerland has

proceeded in a timely fashion at the direction of the Swiss court and pursuant to the Swiss

Code of Civil Procedure (“SCCP”). See Declaration of Saverio Lembo dated October 19,

2018 (“Lembo Decl.”) ¶ 6. Copies of Sotheby’s conciliation filing were promptly served

on Petitioners and related parties, and the Swiss court held a conciliation hearing with all

parties on April 11, 2018. See id. ¶¶ 7-8. Pursuant to the SCCP, the Swiss court at that

hearing authorized Sotheby’s to proceed with its litigation, and directed Sotheby’s to

marshal and file the documentary evidence in support of its claims by July 11, 2018,

which Sotheby’s did. See id. ¶¶ 9-10. After the Swiss court resolves the issue of whether

Sotheby’s and Intervenors are required to advance costs to support their litigation, and

unless Petitioners otherwise delay those proceedings, the Swiss Civil Suit will proceed to

the merits of Sotheby’s claims. See id. ¶¶ 11, 14.

       On October 2, 2018, over ten months after the Swiss Civil Suit was filed,

Petitioners filed suit against Sotheby’s and Sotheby’s Delaware in the Southern District

of New York, raising the very same issues being litigated in Switzerland. That same day,




                                              3
     Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 7 of 16



they filed the instant application seeking permission to use the documents previously

produced by Sotheby’s in the SDNY Action.

                                      ARGUMENT

I.     PETITIONERS’ REQUEST TO USE § 1782 DISCOVERY TO SUE
       SOTHEBY’S IN THE UNITED STATES SHOULD NOT BE
       COUNTENANCED

       More than two years after this Court granted Petitioners’ application under §

1782, Petitioners seek to use the documents they had represented were needed solely in

aid of foreign proceedings against Bouvier in litigation against Sotheby’s in New York.

As detailed below, with their latest maneuver, Petitioners have crossed the line into the

kind of “bad faith or . . . abuse of process” that warrants denial of their application. ECF

No. 128 (Dec. 22, 2017 Order), at 3-4 (“Petitioners should be permitted to use the

discovery . . . unless Intervenors and Sotheby’s can show bad faith or other

‘chicanery’.”); see also In re Accent Delight Int’l Ltd., 869 F.3d 121, 135 (2d Cir. 2017)

(“Should such evidence [of bad faith] exist, it could provide good cause for entry of a

protective order prohibiting use of the discovery in other proceedings ….”); id. at 136

(“[D]istrict courts in their discretionary review will be able to weed out abusive Section

1782 applications.”).

       A.      Petitioners Are Abusing § 1782 in Seeking to Use, Now Against
               Sotheby’s in the United States, the Documents They Obtained Solely
               for Use in Foreign Proceedings Against Bouvier

       Petitioners’ request to use the previously produced documents in yet another

proceeding—not against Bouvier, and not even in a foreign jurisdiction—is abusive.

Petitioners are asking to use against Sotheby’s all of the documents they had previously

represented were for use solely in foreign proceedings against Bouvier. Pre-litigation




                                             4
    Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 8 of 16



discovery is not permitted under the Federal Rules of Civil Procedure, and § 1782 was

not designed to serve as an end-run around the Rules.

        Petitioners should be required, instead, to pursue any arguments they want to

make in support of discovery in the context of their just-filed suit in the United States.

While Sotheby’s intends to move to dismiss the SDNY Action, and reserves its rights to

make arguments in opposition to discovery, any arguments by Petitioners and Sotheby’s

over the scope of discovery in the SDNY Action should be made in the forum of that suit,

following the usual Federal Rules governing civil discovery, and not in connection with

Petitioners’ misuse of § 1782 to get access to documents for use other than in the foreign

proceedings that were the stated predicate for their § 1782 application. Petitioners have

been disingenuous about how they intended to use the discovery sought and obtained

under the statute, and at this point, having filed suit in the United States, their attempt to

use discovery they purportedly obtained for use in foreign proceedings should not be

countenanced.

        B.      Petitioners Mischaracterize the Swiss Civil Suit in An Effort to
                Undermine the Legitimacy of That Proceeding and Justify Their
                Purported Need to File Suit Here

        Petitioners’ request to use discovery obtained pursuant to § 1782 in the United

States is premised in part on their mischaracterization of the parties’ ongoing litigation in

Switzerland, in an apparent effort to undermine the legitimacy of that proceeding and

persuade the Court that Petitioners have little choice but to use the discovery they have

obtained from Sotheby’s to sue here in the United States. They mischaracterize the

proceeding in several ways.

        First, Petitioners repeat their false characterization of the conciliation proceeding

Sotheby’s filed in November 2017 as merely an “invitation to mediate the dispute,” ECF



                                               5
    Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 9 of 16



No. 179 at 1, despite knowing full well that the filing of that proceeding was the predicate

first step required to commence a litigation in Switzerland. Lembo Decl. ¶ 5. Petitioners

previously raised this argument with the Court in their February 12, 2018 request to

obtain additional discovery from Sotheby’s, falsely claiming that the conciliation

proceeding was “essentially a nonbinding invitation to Petitioners to mediate the dispute

in Switzerland.” ECF No. 7 (Petitioners Memorandum of Law in Support of New

Petition), In re Accent Delight Int’l Ltd., No. 18-MC-50 (S.D.N.Y. Feb. 13, 2018); see

also ECF No. 158 (New Petition Reply) at 8 (“[T]he Swiss conciliation proceeding is not

a litigation. It is merely an invitation to mediate the dispute before the filing of a merits

action.”). Sotheby’s corrected Petitioners’ mischaracterization on April 3, 2018, see ECF

No. 162 (Sotheby’s Sur-Reply) at 3, but Petitioners continue to repeat it, notwithstanding

that Petitioners’ own statements elsewhere contradict it. See ECF No. 1 (Complaint) at

13, Accent Delight Int’l Ltd. v. Sotheby’s, No. 18-CV-9011 (S.D.N.Y. Oct. 2, 2018)

(“Sotheby’s filed a civil proceeding in Geneva, Switzerland on November 17, 2017

against Plaintiffs….”); id. at 22 (“Sotheby’s did not give any advance notice of any kind

that it was filing a civil action in Switzerland….”). In fact, in their November 2017

request to use Sotheby’s documents in the Swiss Civil Suit, Petitioners explicitly

represented that “the dispute between Petitioners and Sotheby’s is active and public, and

foreign proceedings concerning the merits of that dispute are happening now.” ECF No.

121 (Petitioners Reply) at 2.

       Second, Petitioners make the spurious claim that, after filing the Swiss Civil Suit,

Sotheby’s “did nothing to move it forward” and “waited until the last possible day to file

a claim on the merits to keep the proceeding alive.” ECF No. 179 at 1. Petitioners know




                                              6
   Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 10 of 16



this claim to be false since they are parties to that litigation and have seen it progress as

scheduled by the Geneva court. Specifically, following Sotheby’s filing of its notice of

conciliation, the Geneva court scheduled a conciliation hearing for April 11, 2018 and

duly served Petitioners’ counsel with a copy of the notice of conciliation. Lembo Decl. ¶

7. At the conciliation hearing, which took place as scheduled on April 11, 2018 and was

attended by Petitioners’ Swiss counsel, the Geneva court authorized the litigation to

proceed and allowed Sotheby’s and its co-claimants three months—consistent with the

Swiss Rules of Civil Procedure—to marshal documentary evidence in support of their

claims. Lembo Decl. ¶¶ 8-9. Pursuant to the SCCP and at the instruction of the Geneva

court, Sotheby’s and the related co-claimants timely filed a 129-page statement of claim

(and 97 exhibits) with the Geneva court setting forth the evidentiary and legal bases for

their claims of no liability to Petitioners and related parties. Lembo Decl. ¶¶ 9-10.

Petitioners’ claim that Sotheby’s has done “nothing” to move the case forward is

demonstrably false. Moreover, it is perfectly appropriate to use all time allotted to build

and put forward the strongest possible case in a critical court filing.

       Third, Petitioners claim, without support or explanation, that “[i]t will take years

to resolve whether jurisdiction even exists in Switzerland, let alone begin hearing the

merits of the dispute.” ECF No. 179 at 1. As a threshold matter, to the extent there is

any delay in Switzerland while the court there assesses Petitioners’ seemingly

forthcoming challenge to its jurisdiction, it will be Petitioners who have elected such a

delay by raising a jurisdictional challenge to the litigation. Lembo Decl. ¶ 14. It is well

within their power to allow those claims to proceed more expeditiously. Id. Nor is there

any basis for Petitioners’ suggestion that the merits will not be reached for years, when




                                               7
   Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 11 of 16



Switzerland has one of the most efficient judicial systems in Europe with respect to case

dispositions. Lembo Decl. ¶ 15.

        Finally, whether to exercise jurisdiction over the parties’ dispute is of course a

decision for the Swiss court to make, but there are numerous bases for its jurisdiction:

(1) Sotheby’s SA, a domiciliary of Switzerland, handled the sale of the first work of art

from a Sotheby’s entity to Bouvier that was later allegedly resold to Petitioners; (2)

Bouvier, against whom Petitioners also assert allegations of wrongdoing and who is also

a claimant in the Swiss Civil Suit, is a domiciliary of Switzerland; and (3) several of the

agreements for the works serving as the basis for Petitioners’ allegations against

Sotheby’s and related entities were negotiated and executed in Switzerland. See Lembo

Decl. ¶ 13. Moreover, Petitioners themselves filed their criminal complaint against

Bouvier in Switzerland, on March 8, 2017, alleging “[p]ossible [c]ollaboration by

Sotheby’s” and referring multiple times to alleged conduct in Switzerland. See ECF No.

149 (Declaration of Daniel W. Levy dated Mar. 13, 2018), Ex. A. Petitioners also

willfully ignore the finding of the Singapore Court of Appeal that Switzerland was in fact

the most appropriate jurisdiction in which to resolve the Rybolovlev-Bouvier dispute, see

ECF No. 115-5 (Declaration of Daniel W. Levy dated November 20, 2017) (Rappo v.

Accent Delight Int’l Ltd., [2017] SGCA 27, ¶ 82 (Sing.)). Petitioners’ attack on the Swiss

court’s jurisdiction over the parties’ dispute, to support their purported need for relief

here, is far off base.

        Petitioners have repeatedly mischaracterized the nature of the Swiss Civil Suit

and cannot credibly claim this is inadvertent. To the contrary, it is part of their now

longstanding effort to convince the Court that the Swiss Civil Suit is somehow not a real




                                              8
    Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 12 of 16



litigation. At a minimum, Petitioners owed a duty of candor in describing the first-filed

parallel proceeding whose reach they are trying so desperately to avoid. Instead,

Petitioners purvey their mischaracterizations of the Swiss proceeding to support the use

of § 1782 discovery in a new forum in the United States. Their lack of candor regarding

that proceeding is a basis for denying the relief they seek. Cf. In re WinNet R CJSC, No.

16-MC-484 (DLC), 2017 WL 1373918, at *9 (S.D.N.Y. Apr. 13, 2017) (denying § 1782

request where “[a] full and fair description of the pertinent litigation may very well have

led the court to deny the application” and where “it is difficult to draw any conclusion but

that [Petitioner] feared that a candid description of the litigation would have undermined

if not defeated its application”).2

        C.       Petitioners Seek to Use § 1782 Discovery to Undermine An Ongoing
                 Swiss Civil Suit

        Petitioners’ request, in conjunction with their filing of a lawsuit in the United

States, is an attempt to undermine a legitimate civil proceeding pending in Switzerland.

        In assessing the potential presence of bad faith or abuse of process in connection

with Petitioners’ request to use discovery obtained under § 1782, the Court should take

into account the twin aims of the statute: “providing efficient means of assistance to

participants in international litigation in our federal courts and encouraging foreign

countries by example to provide similar means of assistance to our courts.” Brandi-

Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 81 (2d Cir. 2012) (citing In re

Metallgesellschaft, 121 F.3d 77, 79 (2d Cir.1997)); see also Nascimento v. Faria, 600


2
 As Sotheby’s has explained previously to the Court, see ECF No. 127 at 3 n.3, Petitioners’ claim that
Sotheby’s misled them and the Court by seeking an extension of time to respond to Petitioners’ request to
use Sotheby’s documents is utterly baseless. See ECF No. 179 at 1, 3. Sotheby’s sought a brief extension
of time just days after Petitioners filed their initial request, given the schedules of Sotheby’s and its
counsel. ECF No. 127 at 3 n.3.




                                                    9
    Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 13 of 16



Fed. App’x 811, 812 (2d Cir. 2015) (“[T]he District Court’s order quashing the Delta

Bank subpoena—because [petitioner]’s discovery efforts were ‘inexcusably untimely’

and would not provide an ‘efficient means of assistance’ to the foreign proceedings—was

not an abuse of the court’s discretion.”); In re Cathode Ray Tube (CRT) Antitrust Litig.,

No. C-07-5944-SC, 2013 WL 183944, at *4 (N.D. Cal. Jan. 17, 2013) (approving

consideration of whether petitioner was forum shopping in ruling on § 1782 petition).

Here, Petitioners’ use of § 1782 discovery in their lawsuit in the United States is intended

to affirmatively undermine a pending foreign proceeding, not support it. This is

evidenced by the fact that Petitioners are seeking an injunction in the SDNY Action

requiring Sotheby’s, all entities under its control, and its employees to withdraw the civil

claims those persons and entities filed against Petitioners in the Swiss Civil Suit. ECF

No. 1 (Complaint) at 24, No. 18-CV-9011. Petitioners should not be permitted to misuse

the discovery they obtained under § 1782, under the guise of providing aid to foreign

proceedings against Bouvier, to support this maneuver.3

        Finally, Petitioners’ reliance on the Court’s prior ruling regarding use of the

documents in the United Kingdom—that the “good reasons” the Court attributed to

Petitioners’ request last year to use discovery in filing suit in the United Kingdom apply

with equal force to their lawsuit in the United States—is misplaced, given the arguments

set forth above and given Petitioners’ years-long delay in bringing this suit. Petitioners

have been in possession of Sotheby’s discovery materials since November 2016, and

sought leave from the Court to use those materials against Sotheby’s in the United

Kingdom and Switzerland almost a year ago. See ECF Nos. 101, 121 at 1. Petitioners

3
 Petitioners’ argument in support of the requested relief—that Sotheby’s violated a tolling agreement
between the parties—is groundless, and will be addressed in Sotheby’s contemplated motion to dismiss
Petitioners’ complaint in the SDNY Action.




                                                   10
      Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 14 of 16



cannot credibly claim to have “learned new facts about Sotheby’s conduct” in the interim

(from documents that have been in their possession for two years), ECF No. 179 at 5, and

Petitioners’ demonstrably false claim that Sotheby’s has done “nothing” to advance the

Swiss litigation since filing it does not support § 1782 relief in aid of a lawsuit that on its

face seeks to enjoin an ongoing foreign litigation. See id. at 1. Allowing Petitioners to

use § 1782 discovery to torpedo a foreign court’s proceeding would surely “run counter

to the statute’s aims of assisting foreign courts and litigants and encouraging foreign

jurisdictions to provide reciprocal assistance to American courts.” Brandi-Dohrn, 673

F.3d at 83-84. Petitioners’ request should accordingly be denied on this basis as well.

II.      THE COURT SHOULD ORDER PETITIONERS TO RETURN THE
         DOCUMENTS THEY OBTAINED UNDER § 1782 TO SOTHEBY’S

         Petitioners’ abuse of the § 1782 process, in combination with the fact that the

purpose for which the documents were sought and obtained has long been satisfied,

warrants an exercise of this Court’s discretion to order Petitioners to return to Sotheby’s

(or destroy) the documents in their possession that they previously obtained under §

1782.

         Alleged crime victims like Petitioners who seek discovery under § 1782 in

support of a foreign criminal proceeding can meet the “for use” requirement of the statute

if they establish “the practical ability to inject the requested information into [the] foreign

proceeding” by providing it to the foreign investigating authorities. See Accent Delight,

869 F.3d at 132 (finding that Petitioners, notwithstanding their abandonment of civil

claims in Monaco, “retain[ed] the procedural right to submit the requested documents to

the magistrate overseeing the investigation” and therefore could “use” the documents to

their advantage). Once the crime victims have injected the requested documents into the




                                              11
   Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 15 of 16



applicable foreign proceeding as authorized by a court, there is no “use” of the

documents pursuant to the statute that such a petitioner can undertake. See id. at 128

(reasoning that, but for the question of whether Petitioners could also submit documents

approved for use in Monaco to criminal authorities in France, Petitioners’ submission of

the documents to Monegasque authorities would have “mooted” the question of whether

Petitioners could make “use” of that discovery as crime victims).

       Petitioners submitted the documents sought and obtained from Sotheby’s to the

applicable foreign criminal authorities long ago. Specifically, the Court authorized

Petitioners to submit the Sotheby’s documents to investigating authorities in France,

Monaco, and Switzerland. ECF Nos. 51, 163. Petitioners concede that they have done

so. ECF No. 107 (Kornstein Decl.) ¶ 11 (“Petitioners have submitted the Discovery

Materials for use in the proceedings pending in Monaco and France.”); Asner Decl., Ex.

A (“On June 12, Petitioners did submit the previously obtained documents as part of the

Geneva criminal case.”). Accordingly, they have accomplished their “use” of those

documents under the statute. Having long since satisfied the use for which Petitioners

sought and obtained the documents from Sotheby’s, there is no basis for their further

retention of the documents.

       Petitioners, as discussed above, are free to attempt to pursue discovery in

connection with their newly filed action against Sotheby’s, and while Sotheby’s intends

to seek dismissal of the complaint and to oppose discovery, the new action is the

appropriate forum for resolution of any discovery related issues.

       In short, Petitioners have accomplished what the Court granted them permission

to do (that is, to use the documents in aid of certain criminal proceedings), and § 1782




                                            12
   Case 1:16-mc-00125-JMF Document 182 Filed 10/19/18 Page 16 of 16



has served its purpose. Petitioners’ ongoing abuse of the process, including its

disingenuous maneuvering—even two years after obtaining the documents—for ways to

use those documents against Sotheby’s, should not be permitted. The Court should

exercise its discretion to order Petitioners to return to Sotheby’s the previously-produced

documents or destroy them.

                                      CONCLUSION

         For the reasons set forth herein, Respondent Sotheby’s respectfully requests that

the Court (1) deny Petitioners’ motion to use the Sotheby’s documents in the United

States lawsuit; and (2) direct Petitioners to return to Sotheby’s all documents they have

obtained from Sotheby’s pursuant to this proceeding.

Dated:      New York, New York
            October 19, 2018
                                              ARNOLD & PORTER KAYE SCHOLER LLP




                                              By:    /s/ Marcus A. Asner
                                                     Marcus A. Asner
                                                     Sara L. Shudofsky
                                                     250 W. 55th Street
                                                     New York, NY 10019-9710
                                                     Tel: 212.836.8000
                                                     Fax: 212.836.8689
                                                     marcus.asner@arnoldporter.com
                                                     sara.shudofsky@arnoldporter.com
                                                     Attorneys for Respondent Sotheby’s, Inc.




                                             13
